Citation Nr: 1216443	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-39 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1991.  He died in November 2007.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In her substantive appeal, the appellant requested a hearing before a Veterans Law Judge.  A February 2012 letter informed her that her hearing was scheduled for April 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the appellant failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.   The causes of the Veteran's death in November 2007 were cardiovascular accident (CVA) with hemorrhage and respiratory failure.  

2.  At the time of the Veteran's death, service connection was in effect for  bilateral arthritis of the first metatarsals, rated 10 percent disabling, duodenal ulcer, rated 10 percent disabling, and residuals of a fractured fourth left metacarpal rated noncompensable.

3.  The cause of the Veteran's death has not been shown to be etiologically related to a service-connected disability, or to any event, disease, or injury of service origin.

4.  A service-connected disability did not cause the Veteran's death, nor did it play a substantial or material part in his death, nor did it otherwise materially accelerate his death.

5.  The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A supplemental statement of the case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  The VCAA notice requirements still may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant.

In this case, the RO sent the appellant a letter in December 2007 that informed her what information VA already had in its possession, the types of evidence that VA was responsible for obtaining on the appellant's behalf, and the types of evidence that VA would make reasonable efforts to obtain if sufficiently identified by the appellant.  The letter also informed the appellant that, in order to receive DIC, she needed to show either that the Veteran died on active duty or that he died from a service connected disease or injury.  The letter also complied with the requirements of Hupp and also explained the manner whereby VA assigns disability ratings and effective dates and again explained the respective duties of VA and the claimant with respect to obtaining evidence in support of this claim.  The appellant's claim was subsequently readjudicated in a September 2011 supplemental statement of the case (SSOC), thereby curing any pre-decisional notice errors.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service medical records, and the original death certificate.  The Board notes that in a June 2008 notice of disagreement the appellant indicated the Veteran had treatment at the VA Medical Center in Hampton, VA.  The RO requested all medical treatment records pertaining to the Veteran, but a response letter dated in February 2008 indicated there were no records associated with that Veteran.  The appellant was notified of this development in a March 2008 letter.  

Overall, there is no evidence of any VA error in notifying or assisting the Appellant that reasonably affects the fairness of this adjudication.

Legal Criteria-Cause of Death

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2011).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  

Factual Background and Analysis

At the time of his death, the Veteran was service-connected and rated 10 percent for bilateral arthritis of the first metatarsals, and 10 percent for duodenal ulcer and noncompensable for residuals of a fractured fourth left metacarpal.  The appellant contends that the Veteran's claimed exposure to chemicals and asbestos in service contributed to his death in November 2007.  

The Veteran died on November [redacted], 2007.  The death certificate reflects that the cause of death was CVA with hemorrhage and respiratory failure.  

Service treatment records, including examination reports dated in August 1970, October 1979, December 1984, and April 1991, are silent for any reports of a chronic cardiovascular, heart, or lung disorder.  Service treatment records do include findings of an upper respiratory disorder in October 1973, June 1984, and October 1984, and of bronchitis in August 1972.  Chest x-ray reports dated in October 1979 and February 1980 found normal heart and lungs.     

In a July 1992 VA examination, the examiner marked the Veteran's cardiovascular and respiratory symptoms as normal. 

Treatment records from the Naval Medical Center in Portsmouth dated from December 2006 to April 2007 include continuous treatment for left ventricular hypertrophy.  Lungs were consistently noted as clear to auscultation without wheezing, and his cardiovascular system examination consistently noted a normal heart rate and rhythm, normal S1 and S2 sounds and no murmurs.  A February 2007 echocardiogram found moderate concentric left ventricular hypertrophy.  

A November 2007 discharge summary from Sentara Hampton Careplex indicated that the Veteran presented to the emergency room on November 14, 2007, secondary to expressive aphasia.  The Veteran was admitted and monitored on telemetry with diagnosis of cardiovascular accident (CVA).  The Veteran further declined in mental status, and underwent a head CT which showed significant edema with left to right shift and subfalcine herniation.  The prognosis was considered very poor.  Care was withdrawn and the Veteran was pronounced brain dead on November [redacted], 2007.  The diagnoses at death were CVA, malignant hypertension, diabetes mellitus, and hypercholesterolemia.   

In a December 2008 statement, the appellant argued that the Veteran's death was directly related to service.  His death certificate shows he had cerebrovascular accident/hemorrhage and respiratory failure.  The appellant noted that the Veteran detested doctors, and staunchly avoided medical treatment.  The appellant asserted that the Veteran's first job specialty while in the Air Force was delivering supplies, which exposed him to asbestos especially at a time when asbestos was widely used in buildings and aircraft.  His second specialty was Tactical Reconnaissance (intelligence) and part of his duties and responsibilities included developing film.  The appellant asserted that this would have exposed him to a variety of harmful chemicals.  The appellant argues that these environmental conditions contributed to the Veteran's overall decline in health and ultimately to his death. 

Analysis

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted.

The appellant does not contend, nor is there a factual basis in the record, that a cardiovascular, heart, or lung disorder was incurred during service, or manifested as a chronic disease within a year after his discharge from service in 1991.  Service treatment records show no findings of any chronic cardiovascular, heart, or lung pathology.  Post-service medical evidence of record first shows findings of cardiovascular, heart, and respiratory disorders many years after the Veteran's separation from active service.  Thus, there is no basis upon which to conclude that the Veteran's CVA with hemorrhage or respiratory failure was incurred in or aggravated during military service, including on a presumptive basis.  See 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  

At the time of his death, the Veteran was service-connected and rated 10 percent for bilateral arthritis of the first metatarsals rated, 10 percent for duodenal ulcer, and noncompensable for residuals of a fractured fourth left metacarpal.  The appellant has not asserted that the Veteran's service-connected disabilities played a significant role in his death, and there is no competent medical evidence in the file to suggest that they did.

In this case, the appellant contends that the Veteran's exposure to chemicals and asbestos in service contributed to the Veteran's death in November 2007.  However, at no time has the Veteran been diagnosed with an asbestos-related disorder and there is no indication in the Veteran's service treatment records to indicate exposure to chemicals or a diagnosis based on such exposure.  The Board finds that the appellant is not competent to offer a medical opinion as to whether the Veteran's CVA or respiratory failure is related to the Veteran's active service.  The Board is empathetic with the appellant in view of the Veteran's death.  Nonetheless, competent medical evidence is still required to support the appellant's claim.  Opinions as to etiology are within the realm of medical personnel and not laypersons, such as the appellant.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

Finally, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.' Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In summary, the evidence establishes that the Veteran's fatal disease processes were not present in service, within the first post-service year, or for many years thereafter.  There is a lack of evidence of pathology or treatment in proximity to service or within years of separation.  Furthermore, the preponderance of the evidence is against a finding that the Veteran's service-connected arthritis or ulcers resulted in his death or that the cause of the Veteran's death was otherwise related to service.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107.

At the time of his death, the Veteran was service connected and in receipt of a combined disability rating of 20 percent.  The 20 percent rating became in October 1991.  The Veteran had never filed for, nor was he shown to have a service-connected disability rated totally disabling or a total disability rating based on unemployability, continuously for a period of 10 or more years immediately preceding his death.

As the Veteran was not in receipt of a 100 percent disability rating for a service-connected disability or a total disability rating based on unemployability for the statutory 10 year period of time prior to his death, the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b)


ORDER

Entitlement to service connection for the Veteran's cause of death is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


